DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20180323425). 
Regarding claim 1, Choi discloses a negative electrode moisture slurry [0134] comprising a negative electrode active material [0105], the negative electrode active material solution/slurry is mixed with water [0111], a conductive material, polyacrylonitrile as a binder (aqueous binder) and 3.1g of N-methyl-2-pyrrolidone as a solvent [0134]. Choi does not disclose a solvent, having a boiling point in a range of 200                                
                                    °
                                    C
                                     
                                
                            to 300                                
                                    °
                                    C
                                
                            , water solubility of 20 g/L or more at 25                                
                                    °
                                    C
                                
                            . However, Choi discloses the use of N-methyl-2-pyrrolidone as a solvent, which is included in the list of acceptable binders described at [0021] of the instant specification.  Therefore, it would be                                 
                                    °
                                    C
                                     
                                
                            to 300                                
                                    °
                                    C
                                
                            , and a water solubility of 20 g/L or more at 25                                
                                    °
                                    C
                                
                            , absent any evidence to the contrary. When the structure taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01. (Claim 1)
Regarding claim 2, Choi discloses all of the limitations as set forth above in claim 1. Choi further discloses the negative electrode active material, fine graphite as a conductive material and polyacrylonitrile as a binder were mixed at a weight ratio of 7:2:1. The aqueous binder (polyacrylonitrile) has a total content of 1% by mass with respect to 100% by mass of the negative electrode active material slurry. (Claim 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180323425).
Regarding claim 3, Choi discloses all of the limitations as set forth above in claim 1. Choi further discloses the negative electrode includes a negative electrode current collector and the negative electrode active material positioned on the negative electrode current collector [0096]. The negative electrode active mixture is formed by drying ([0134]). Choi does not disclose wherein the negative electrode mixture layer has a coating weight per unit area in a range of 10 mg/cm2   to 30 mg/cm2. However, the negative electrode active material is formed on the current collector [0134]. The negative electrode active material reacts to produce electrical energy when the battery discharges.  In an effort to optimize the role of the negative electrode active material it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a coating weight per unit area in a range of 10 mg/cm2 to 30 mg/cm2   in order to improve the electrical energy of the battery.  (Claim 3)
Regarding claim 4, Choi discloses all of the limitations as set forth above in claim 3. Choi further discloses there is provided a lithium secondary battery including the negative electrode active material [0015]. A lithium secondary battery including a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode, and an electrolyte [0090]. (Claim 4)
Regarding claims 5 and 6, Choi discloses all of the limitations as set forth above in claim 2. Choi further discloses the negative electrode includes a negative electrode current collector and the negative electrode active material positioned on the negative electrode current collector 2 to 30 mg/cm2. However, the negative electrode active material is formed on the current collector [0134]. The negative electrode active material reacts to produce electrical energy when the battery discharges, in an effort to optimize the role of the negative electrode active material it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a coating weight per unit area in a range of 10 mg/cm2 to 30 mg/cm2   in order to improve the electrical energy of the battery.  (Claim 5) Choi further discloses there is provided a lithium secondary battery including the negative electrode active material [0015]. A lithium secondary battery including a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode, and an electrolyte [0090]. (Claim 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722